Exhibit 10.1

INTERACTIVE INTELLIGENCE GROUP, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER 2006 EQUITY INCENTIVE PLAN

 

This Agreement (“Agreement”), effective as of ________ __, 20__ (“Award Date”),
is by and between Interactive Intelligence Group, Inc. (“Company”) and
____________________ (“Grantee”). 

The Grantee now serves the Company or a Subsidiary as an Employee, a
Non-Employee Director or a consultant, and in recognition of the Grantee’s
valued services, the Company, through the Compensation Committee (“Committee”),
desires to provide an opportunity for the Grantee to receive an award, pursuant
to the provisions of the Interactive Intelligence Group, Inc. 2006 Equity
Incentive Plan, as amended (“Plan”), the value of which is based on the
Company’s stock, further aligning the Grantee’s interests with those of the
Company’s shareholders. 

In consideration of the terms and conditions of this Agreement and the Plan, the
terms of which are incorporated as a part of this Agreement, the parties agree
as follows:

1. Grant of Restricted Stock Units. As of the date indicated above, the Company
hereby awards the Grantee ________ Restricted Stock Units (“RSUs”).

 

2. Vesting/Period of Restriction. Subject to the terms of the Plan and this
Agreement, including Sections 6 and 7 below, and except as otherwise provided in
this Section 2, the RSUs granted pursuant to this Agreement shall be subject to
the restrictions and conditions set forth herein during the period from the
Award Date until such RSUs become vested and nonforfeitable (the “Period of
Restriction”).

 

(a)



As soon as practicable following the approval of the Company’s audited results
for fiscal year 20__ (the “Performance Period”) by the Audit Committee of the
Company’s Board of Directors, the Committee shall determine whether and the
extent to which the performance criteria set forth in Annex A have been
satisfied and the number of RSUs earned by the Grantee (the “Earned RSUs”). The
date on which the Committee makes its determination is hereinafter referred to
as the “Determination Date”.

 

(b)



Except as otherwise set forth in Section 6 below, one fourth of the Earned RSUs
shall become vested and nonforfeitable, meaning that the applicable Period of
Restriction shall expire, on the later of (i) the Determination Date, or (ii)
the first anniversary of the Award Date, provided the Grantee has been
continuously employed by, or has continuously provided service to, the Company
or a subsidiary of the Company since the Award Date; an additional one fourth of
the Earned RSUs shall become vested and nonforfeitable, meaning that the
applicable Period of Restriction shall expire, on each of the second, third and
fourth anniversaries of the Award Date, provided the Grantee has been
continuously employed by, or has continuously provided service to, the Company
or a subsidiary of the Company since the Award Date.





 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

3.Non-transferability. Except as otherwise provided in this Agreement or the
Plan, the Grantee may not sell, assign, transfer, pledge or otherwise dispose of
or encumber any of the RSUs, or any interest therein. Any purported sale,
assignment, transfer, pledge or other disposition or encumbrance in violation of
this Agreement or the Plan will be void and of no effect. The RSUs shall be
subject to forfeiture until the Grantee becomes vested in the Award in
accordance with Section 2 of this Agreement. 

4.Settlement and Payment of the Award. The date on which the applicable Period
of Restriction expires with respect to Earned RSUs is hereinafter referred to as
the “Settlement Date” for those vested Earned RSUs.  On the first business day
after the applicable “Settlement Date”, or as soon as administratively
practicable thereafter, settlement and payment of the vested Earned RSUs shall
be made. Payment shall be made not later than the 15th day of the third month
following the Settlement Date. The vested Earned RSUs shall be settled and paid
in Shares, in the amount of one Share for each Earned RSU being settled, either
by delivering one or more certificates for such Shares or by entering such
Shares in book entry form, as determined by the Company in its discretion,
subject to Section 8 below.

5.Limitations on Rights. The RSUs do not provide the Grantee with any rights of
a shareholder of the Company. The Grantee shall have no rights as a shareholder
of the Company, no rights to regular, periodic cash dividends or dividend
equivalents and no voting rights with respect to the RSUs or any Shares issuable
in respect of such RSUs, until Shares, if any, are actually delivered to and
held of record by the Grantee. Until any RSUs are actually paid, the RSUs will
be unfunded, unsecured obligations of the Company.

6.Termination of Service.  

(a)



Upon termination of the Grantee’s employment or service due to death or
Disability during the Performance Period, [the Committee shall determine the
number of Earned RSUs (1) based on the level of performance achieved as of the
date of the termination, if determinable, or (2) at the target level, if not
determinable. The amount of Earned RSUs may be computed under the following
formula: number of RSUs times (number of full months elapsed in the Performance
Period prior to the termination of the Grantee’s employment or service due to
death or Disability divided by 12) times the percentage of the performance level
achieved immediately prior to the effective date of the termination of
employment or service][the Committee shall determine the number of Earned RSUs
based on the following formula: number of RSUs times (number of full months
elapsed in the Performance Period prior to the termination of the Grantee’s
employment or service due to death or Disability divided by 12) times the
percentage of the performance level achieved for the Performance Period][.  One
fourth of such Earned RSUs shall become vested and nonforfeitable, meaning that
the applicable Period of Restriction shall expire. The vested Earned RSUs shall
be settled and paid at the time and in the form specified in Section 4 of this
Agreement but in no event later than two and one half months after the end of
the Performance Period.  The remaining three fourths of such



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Earned RSUs shall be forfeited by the Grantee][none of the RSUs shall have been
earned and the Grantee will forfeit all of the RSUs].   

(b)



[Once the number of Earned RSUs has been determined pursuant to subsection (a)
or][u][U]pon termination of the Grantee’s employment or service due to death or
Disability after the end of the Performance Period, the Period of Restriction on
the Ratable Portion of the Earned RSUs will lapse, and those Earned RSUs will be
free of restrictions and will not be forfeited, and settlement and payment of
such Earned RSUs will occur at the time and in the form specified in Section 4
of this Agreement. The “Ratable Portion” of the Earned RSUs is equal to (1) the
number of Earned RSUs multiplied by the portion (expressed as a percentage) of
the applicable Period of Restriction that expired on the date of the Grantee’s
death or Disability, reduced by (2) the number of Earned RSUs with respect to
which the applicable Period of Restriction had lapsed as of the date of the
Grantee’s death or Disability. 

(c)



Upon termination of the Grantee’s employment or service for any reason other
than death or Disability, except as provided in Section 19 of the Plan, the
Grantee will forfeit all RSUs that, at the time of termination of employment or
service, remain subject to the Period of Restriction imposed by Section 2 of
this Agreement. 

7.Change in Control.  [If the Grantee’s employment or service is involuntarily
terminated during the Performance Period, for whatever reason, at any time
within 12 months after a Change in Control, the number of Earned RSUs shall be
determined in accordance with Section 19(a)(ii) of the Plan and the number of
vested Earned RSUs shall be determined in accordance with Section 19(a)(i) of
the Plan.  If the Grantee’s employment or service is involuntarily terminated
after the end of the Performance Period, for whatever reason, at any time within
12 months after a Change in Control, the number of vested Earned RSUs shall be
determined in accordance with Section 19(a)(i) of the Plan.][If the Grantee has
entered into a Change of Control and Retention Agreement (a “Retention
Agreement”) with the Company,

(a)in the event of the Grantee’s Termination Upon Change of Control (as defined
in such Retention Agreement) during the Performance Period, the Committee shall
determine the number of Earned RSUs (1) based on the level of performance
achieved as of the date of the Termination Upon Change of Control, if
determinable, or (2) at the target level, if not determinable.  The amount of
Earned RSUs may be computed under the following formula:  number of RSUs times
(number of full months elapsed in the Performance Period prior to the Grantee’s
Termination Upon Change of Control divided by 12) times the percentage of the
performance level achieved immediately prior to the Termination Upon Change of
Control, if determinable, or at the target level, if not determinable.  One-half
of the Earned RSUs shall become vested and nonforfeitable, meaning that the
applicable Period of Restriction shall expire.  The vested Earned RSUs shall be
settled and paid at the time and in the form specified in Section 4 of this
Agreement but in no event later than two and one half months after the end of
the Performance Period.  The remaining one half of such Earned RSUs shall be
forfeited by the Grantee. 





 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(b)in the event of the Grantee’s Termination Upon Change of Control after the
end of the Performance Period, the number of vested Earned RSUs shall be
determined in accordance with Section 2.3(b) of the Retention Agreement.]  

8.Withholding. Prior to the delivery of any Shares pursuant to this Award, the
Company has the right and power to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy all applicable tax
withholding requirements, which shall not exceed the amount determined by the
applicable minimum statutory tax withholding rate (or such other rate as will
not result in a negative accounting impact). The Company may permit or require
the Grantee to satisfy all or part of the tax withholding obligations in
connection with this Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company Shares already owned for a
period of at least six (6) months (or such longer or shorter period as may be
required to avoid a charge to earnings for financial accounting purposes), in
each case having a value equal to the amount to be withheld. For these purposes,
the value of the Shares to be withheld or delivered will be equal to the Fair
Market Value as of the date that the taxes are required to be withheld.

9.Notices. All notices and other communications required or permitted under this
Agreement shall be written and delivered personally or sent by registered or
certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Company, to the Company’s executive offices in
Indianapolis, Indiana, and if to the Grantee or his or her successor, to the
address last furnished by the Grantee to the Company. Notwithstanding the
foregoing, though, the Company may authorize notice by any other means it deems
desirable or efficient at a given time, such as notice by facsimile or
electronic mail (e-mail).

10.No Employment or Service Rights. Neither the Plan nor this Agreement confers
upon the Grantee any right to continue in the employ or service of the Company
or interferes in any way with the right of the Company to terminate the
Grantee’s employment or service at any time.

11.Defined Terms. All of the defined terms, or terms that begin with capital
letters and have a special meaning for purposes of this Agreement, have the
meaning ascribed to them in this Agreement. All defined terms to which this
Agreement does not ascribe a meaning have the meaning ascribed to them in the
Plan. 

12.Plan Controlling. The terms and conditions set forth in this Agreement are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All determinations and interpretations of the Company are binding
and conclusive upon the Grantee and his or her legal representatives. The
Grantee agrees to be bound by the terms and provisions of the Plan.

The Company and the Grantee have executed this Agreement as of the date first
above written.

 

 ________________________________

[GRANTEE SIGNATURE]





 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Print Name: ______________________

 

INTERACTIVE INTELLIGENCE GROUP, INC.

 

By: ________________________________

Print Name: _________________________

Title: _______________________________

 





 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1



ANNEX A

PERFORMANCE CRITERIA

 

The number of RSUs that may be earned with respect to this Award shall be
determined as follows:



Shares will be rounded to the nearest whole share earned.





 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1



ANNEX B

INTERACTIVE INTELLIGENCE GROUP, INC.
STOCK OPTION AND/OR EQUITY INCENTIVE PLANS

 

BENEFICIARY DESIGNATION

 

I hereby designate the following as my beneficiary or beneficiaries under the
stock option and/or equity incentive plans of Interactive Intelligence Group,
Inc. (the “Plans”) to receive any benefits to which I am entitled at the time of
my death under such Plans. 

 

 

A.

Primary Beneficiary(ies).  If more than one beneficiary is named, those
surviving me receive equal shares unless otherwise noted.

 

 

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Social Security Number:

 

 

 

 

Relationship to Participant:

 

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Social Security Number:

 

 

 

 

Relationship to Participant:

 

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Social Security Number:

 

 

 

 

Relationship to Participant:

 

 





 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Social Security Number:

 

 

 

 

Relationship to Participant:

 

 

 

B.Contingent Beneficiary(ies):  If more than one Contingent Beneficiary is
named, those surviving me and the Primary Beneficiary(ies) designated above
receive equal shares unless otherwise noted.  This designation shall apply if no
Primary Beneficiary is living at the time of my death.

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Social Security Number:

 

 

 

 

Relationship to Participant:

 

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Social Security Number:

 

 

 

 

Relationship to Participant:

 

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

Social Security Number:

 

 

 

 

Relationship to Participant:

 

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 





 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

 

Social Security Number:

 

 

 

 

Relationship to Participant:

 

 

 

 

 

 

I understand that this beneficiary designation revokes any prior beneficiary
designations under the Plans and that I may change this beneficiary designation
at any time before my death by filing a new beneficiary election with the
Committee.  I further understand that any changed designation will apply to all
of my benefits under the Plans, other than the Excluded Awards.

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

SSN:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED on behalf of Committee by:

 

 

 

 

 

 

Date:

 

 

 

 



 

 

--------------------------------------------------------------------------------